Citation Nr: 1047180	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-14 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for post-operative 
residuals of right ear otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from June 1955 to February 
1959.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2005 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Wilmington, Delaware, that 
continued the assigned noncompensable rating for each disorder.

The issue of entitlement to service connection for tinnitus has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Veteran has not specifically asserted that the 
severity of his disorders has increased since the last 
examinations in December 2004 and February 2005, the Board that 
it has been approximately six years since the Veteran has been 
examined for the disabilities in question.

Accordingly, the case is REMANDED for the following action:


1.  The AMC/RO must take appropriate action 
to secure any and all pertinent records which 
have been identified but not previously 
secured for inclusion in the claims file.  
All attempts to secure this evidence must be 
documented in the claims file.  If the AMC/RO 
cannot locate such records, the AMC/RO must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The 
AMC/RO must then: (a) notify the Veteran of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe any 
further action it will take with respect to 
the claim.  The Veteran must then be given an 
opportunity to respond.

2.  Thereafter, the Veteran shall be afforded 
a VA audiology examination to determine the 
current nature, extent, and severity of his 
right ear hearing loss.  The claims folder, 
including all information received pursuant to 
the above requests, must be made available to 
the examiner for review in connection with the 
examination.  In addition to providing 
audiometric findings, the examiner should 
provide a full description of the effects of 
the Veteran's hearing loss on his ability to 
work.  The examiner should furnish details 
regarding the effects of the disorder on the 
Veteran's ordinary activity, and the 
limitation of activity caused by the disorder; 
and fully describe the functional effects 
caused by the hearing loss.  The examiner 
should provide a rationale for any opinions 
given.

3.  The Veteran also should be afforded a VA 
ENT examination to determine the current 
nature, extent, and severity of all residuals 
of right ear otitis media.  The claims 
folder, including all information received 
pursuant to the above requests, must be made 
available to the examiner for review in 
connection with the examination.  All 
clinical findings should be reported in 
detail.  The examiner should comment on the 
effects of the disorder on the claimant's 
ordinary activity, and the limitation of 
activity caused by the disorder; and fully 
describe the functional effects caused by any 
residuals of right ear otitis media.  The 
examiner must provide a rationale for any 
opinions given. 

4.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination without 
good cause include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655.  In the event he does 
not report for any ordered examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

5.  To help avoid future remand, after receipt 
of the examination reports, the AMC/RO must 
review the claims file and ensure that the 
foregoing development actions, as well as any 
other development that may be in order, has 
been conducted and completed in full.  The 
AMC/RO should review the examination report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, AMC/RO must 
implement corrective procedures at once.

6.  Thereafter, the RO should readjudicate the 
claims of entitlement to a compensable ratings 
for the disabilities at issue de novo.  If 
either claim is denied, a supplemental 
statement of the case must be issued, and the 
appellant offered an opportunity to respond.

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify him if further action is required on his part.  He 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



